                                                                   J S -6
 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10                                  EASTERN DIVISION
11
     MARIO ESQUVEL, an individual,                Case No. 5:18-cv-01522 CJC (SPx)
12
                              Plaintiff,          ORDER ON STIPULATION FOR
13
           v.                                     DISMISSAL [FRCP 41(a)(1)]
14
     WERNER ENTERPRISES, INC., a
15   Nebraska Corporation; DRIVERS
     MANAGEMENT, LLC, a Delaware
16   limited liability company ANDREW
     COSTANZA, an individual; and DOES
17   1-100, inclusive;
18                            Defendants.
19

20
           Having considered the Parties’ Stipulation for Dismissal pursuant to Federal
21
     Rules of Civil Procedure 41(a)(1), and good cause appearing therefor, the Court
22
     orders as follows:
23
           The matter is dismissed with prejudice.
24
           IT IS SO ORDERED.
25
     Dated: June 18, 2019
26                                          _______________________________
27                                          Hon. Cormac J. Carney
28
                                              1
                              ORDER ON STIPULATION FOR DISMISSAL
